Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 1 of 8




                                    UNITED STATES DISTRICT COURT
                                    SOTHERN DISTRICT OF FLORIDA
                                               Case No. 1:20-cv-25303
 NELLY ROJAS,

         Plaintiff,
 v.

 WINDHAM ASSOCIATES, INC., doing
 business as NATIONAL ENTERPRISE
 SYSTEMS,
         Defendant.

 _______________________________________/

                                  PLAINTIFF’S MOTION TO REMAND

         Plaintiff Nelly Rojas (“Plaintiff”), pursuant to 28 U.S.C. §1447(c), moves to remand this

 case to state court, and in support states:

 I.      INTRODUCTION

         Defendant Windham Associates, Inc., doing business as National Enterprise Systems

 (“Defendant”) and its debt-collector colleagues have argued that federal courts lack subject-matter

 jurisdiction to adjudicate claims brought under the Fair Debt Collection Practices Act for statutory

 damages for over a decade1 – with the seminal example of such argument being Trichell v.

 Midland Credit Mgmt., 964 F.3d 990, 994 (11th Cir. 2020) (holding that “[n]either Trichell nor

 Cooper suffered an injury in fact when they received allegedly misleading communications …




 1
  Kranz v. Midland Credit Mgmt., No. SA-18-CV-169-XR, 2020 U.S. Dist. LEXIS 121404, at *1
 (W.D. Tex. July 10, 2020) (arguing lack of Article III standing); Stevens v. Midland Credit Mgmt.,
 No. 12-14601, 2013 U.S. Dist. LEXIS 166068 (E.D. Mich. Nov. 22, 2013) (same); Crooker v.
 Midland Credit Mgmt., No. 08cv1351 DMS (RBB), 2008 U.S. Dist. LEXIS 132156 (S.D. Cal.
 Oct. 17, 2008) (same).

                                                                                                                 PAGE | 1 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 2 of 8




 [and] [b]ecause they lack Article III standing, we vacate the district courts’ judgments and remand

 the cases with instructions to dismiss for lack of Article III standing.”).

        Now, on the heels of the Article III standing “victory” obtained from the Eleventh Circuit

 Court of Appeals in Trichell, Defendant has miraculously come full circle. Yet, while Defendant

 now turns a blind-eye to the Article III standing requirements, Plaintiff will not and, respectfully,

 neither may this Court. For the reasons set forth below, Plaintiff asks that this Court remand this

 action, thereby requiring Defendant to litigate in the same arena in which tens-of-thousands of

 indigent consumers are sued every year.

 II.    PLAINTIFF’S SMALL CLAIMS ACTION

        On October 02, 2020, Plaintiff filed this case in small claims in Miami-Dade County,

 Florida (case number 2020-022308-SP-05) see D.E. 1-1 (the “SOC”) against Defendant, alleging

 statutory violations of Fair Debt Collection Practices Act (“FDCPA”), namely, § 1692g and §

 1692e of the FDCPA due to defective disclosures and misleading representations made by

 Defendant in a collection letter.

        Specifically, Plaintiff’s claims arise from the collection letter, internally dated July 2, 2020,

 that Defendant mailed Plaintiff in an attempt to collect an allegedly unpaid debt that Plaintiff

 purportedly originally owed to PNC Bank. See SOC at ¶¶ 8-9, 23-28.

        Plaintiff’s claims represent codified statutory violations of the FDCPA, whereby Plaintiff

 did not personally suffer any actual damages as a result of the alleged violations, and as such, only

 statutory damages in addition to attorneys fees and cost. See SOC at ¶¶ 34 & 42.

 III.   STANDARD OF REVIEW

        “On a motion to remand, the removing party shoulders the burden of establishing federal

 subject-matter jurisdiction.” Bowling v. United States Bank Nat'l Ass'n, 963 F.3d 1030, 1033-34

                                                                                                                 PAGE | 2 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 3 of 8




 (11th Cir. 2020) (citing Conn. State Dental Ass'n v. Anthem Health Plans, Inc., 591 F.3d 1337,

 1343 (11th Cir. 2009)). “Defendant’s right to remove and plaintiff’s right to choose his forum are

 not on equal footing; for example, unlike the rules applied when plaintiff has filed suit in federal

 court with a claim that, on its face, satisfies the jurisdictional amount, removal statutes are

 construed narrowly; where plaintiff and defendant clash about jurisdiction, uncertainties are

 resolved in favor of remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).

 IV.    ARGUMENT

 A.     Defendant Has Not Established Federal Subject-Matter Jurisdiction

        As the party responsible for the removal of above-captioned case to this Court, Defendant

 “shoulders the burden of establishing subject-matter jurisdiction.” Bowling, 963 F.3d 1030 at

 1033. Defendant, however, made no such showing in the Notice of Removal [D.E. 1] (“Notice of

 Removal”) it (Defendant) filed on November 11, 2020. See Notice of Removal (whereby such is

 completely devoid of any articulation regarding the necessary injury in fact component of Article

 III standing); see Trichell v. Midland Credit Mgmt., 964 F.3d 990, 996 (11th Cir. 2020) (“Under

 settled precedent, the ‘irreducible constitutional minimum’ of standing consists of three elements:

 the plaintiff must have suffered an injury in fact, the defendant must have caused that injury, and

 a favorable decision must be likely to redress it.’”); see also Lujan, 504 U.S. at 561 (“The party

 invoking federal jurisdiction bears the burden of establishing these elements [of standing.]”);

 Jenkins, No. 20-22677-CIV, 2020 U.S. Dist. LEXIS 147433, at *4-5 (“As the removing party,

 [defendant] has the burden of establishing federal jurisdiction — including [plaintiff’s]

 standing.”); Avedyan, 2020 U.S. Dist. LEXIS 221149, at *7 (“Defendant has failed to meet its

 burden to show that Plaintiffs have Article III standing and thus has failed to show that the Court

 has subject matter jurisdiction over this action.”).

                                                                                                                 PAGE | 3 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 4 of 8




        Just as Plaintiff made clear to Defendant after Defendant’s unilateral decision to invoke

 this Court’s jurisdiction, Plaintiff affirmatively disputes that his specific allegations confer Article

 III standing, and in light of Defendant’s failure to make any such showing in the Notice of Removal

 [D.E. 1], remand is therefore proper. Burns, 31 F.3d at 1095 (“where plaintiff and defendant clash

 about jurisdiction, uncertainties are resolved in favor of remand.”); Bochese v. Town of Ponce

 Inlet, 405 F.3d 964, 974 (11th Cir. 2005)(“In the absence of standing, a court is not free to opine

 in an advisory capacity about the merits of a plaintiff’s claims.”); Watkins v. IC Sys., No. C-98-

 1625-VRW, 1998 U.S. Dist. LEXIS 10486, at *1 (N.D. Cal. July 10, 1998) (“On October 30, 1997,

 the court remanded the action to state court because Sicher lacked Article III standing.”).

 B.     The Present Issues Involving Subject-Matter Jurisdiction Are Not Unique

        The immediate situation – i.e., where a defendant removes a case to federal court despite

 the underlying plaintiff’s lack of Article III standing – is not unique.

        Earlier this year, Judge Cecilia Altonaga granted a motion to remand in a Telephone

 Consumer Protection Act (“TCPA”) action where the plaintiff – like Plaintiff here – alleged only

 a statutory violation. See Jenkins v. Simply Healthcare Plans, Inc., No. 20-22677-CIV, 2020 U.S.

 Dist. LEXIS 147433 (S.D. Fla. Aug. 17, 2020) (“With no concrete injury, and thus no standing,

 Simply Healthcare has not met its burden to show that the Court has subject matter jurisdiction

 over this action. Remand is the proper course.”) (Altonaga, J.).

        Similarly, Judge Roy Altman remanded a TCPA action involving a text message after

 holding that allegations identical to those here failed to satisfy Article III standing. See Mittenthal

 v. Fla. Panthers Hockey Club, Ltd., No. 20-60734-CIV-ALTMAN/Hunt, 2020 U.S. Dist. LEXIS

 123127 (S.D. Fla. July 10, 2020) (“Here, the Complaint never references any tangible harm the

 Plaintiffs may have suffered…. The Plaintiffs likewise allege no intangible harm.”) (Altman, J.)

                                                                                                                 PAGE | 4 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 5 of 8




 (emphasis in original). Notably, in his order remanding the case, Judge Altman stated: “It is worth

 noting, too, that nothing in this Order … prevents the state court from exercising jurisdiction over

 this case.” Id. at n. 4 (emphasis original).

        Most recently, Judge William Dimitrouleas adopted the holdings of Jenkins and Mittenthal,

 and remanded a TCPA class action alleging only a statutory violation acknowledging that “the

 constraints of Article III do not apply to state courts, and accordingly the state courts are not bound

 by the limitations of a case or controversy or other federal rules of justiciability even when they

 address issues of federal law, as when they are called upon to interpret the Constitution or, in this

 case, a federal statute.” Avedyan v. CMR Constr. & Roofing, LLC, No. 20-81362-CIV, 2020 U.S.

 Dist. LEXIS 221149, at *7 (S.D. Fla. Nov. 24, 2020) (quoting ASARCO Inc. v. Kadish, 490 U.S.

 605, 617, 109 S. Ct. 2037, 104 L. Ed. 2d 696 (1989)) (Dimitrouleas, J.).

 C.     Plaintiff Has Standing In State Court And Remand Therefore Is Appropriate

        “[T]he constraints of Article III do not apply to state courts, and accordingly the state courts

 are not bound by the limitations of a case or controversy or other federal rules of justiciability even

 when they address issues of federal law, as when they are called upon to interpret the Constitution

 or, in this case, a federal statute.” ASARCO Inc. v. Kadish, 490 U.S. 605, 617 (1989) (emphasis

 added). Accordingly, nothing in “Salcedo—prevents the state court from exercising jurisdiction

 over this case. State legislatures, after all, are always free to adopt lower standing requirements

 than those imposed by Article III on federal courts.” Mittenthal, 2020 U.S. Dist. LEXIS 123127 at

 n.4; see also Avedyan, 2020 U.S. Dist. LEXIS 221149, *7 (holding that remand is the proper

 course where removed TCPA text messaging complaint did not establish Article III standing). In

 this same vein, just as with Salcedo in respect to TCPA cases, nothing in Trichell prevents the state

 court from exercising jurisdiction over this case.

                                                                                                                 PAGE | 5 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 6 of 8




        While Plaintiff allegations of a statutory violation and resulting legal injury stemming from

 Defendant’s conduct are insufficient to invoke this Court’s jurisdiction, the state court where this

 matter was originally filed does have jurisdiction. See Sosa v. Safeway Premium Fin. Co., 73 So.

 3d 91, 117 (Fla. 2011). (“A case or controversy exists if a party alleges an actual or legal injury.”)

 (citing Olen Properties Corp. v. Moss, 981 So. 2d 515 (Fla. 4th DCA 2008) (citing Linda R.S. v.

 Richard D., 410 U.S. 614, 617, 93 S. Ct. 1146, 35 L. Ed. 2d 536 (1973)) (emphasis supplied);

 Laughlin v. Household Bank, Ltd., 969 So. 2d 509 (Fla. 1st DCA 2007) (“[plaintiff] is not required

 to prove actual damages, but only a violation of one of the prohibited practices in the FCCPA.”);

 Collins v. Gov't Emples. Ins. Co., 922 So. 2d 353 (Fla. 3d DCA 2006) (“Therefore, the question

 to be answered first is whether Collins stated a cause of action against the defendant insurer.”).

        The strictures of Article III standing do not apply in state court and, therefore, Plaintiff

 should be permitted to pursue his claims in state court. See Dep't of Rev. v. Kuhnlein, 646 So. 2d

 717, 720 (Fla. 1994) (“Accordingly, the doctrine of standing certainly exists in Florida, but not in

 the rigid sense employed in the federal system.”); Pirate's Treasure, Inc. v. City of Dunedin, 277

 So. 3d 1124, 1128 (Fla. 2d DCA 2019) (“conception of standing is less demanding than the

 conception of standing that prevails in the federal courts”); Brady v. P3 Grp. (LLC), 98 So. 3d

 1206, 1209 (Fla. 3d DCA 2012) (“the doctrine of standing is not employed with the rigidity found

 in federal practice”); Nat'l Ass'n of Prof'l Allstate Agents v. Allstate Ins. Co., No. 8:01-cv-2137-

 T- 24MSS, 2002 U.S. Dist. LEXIS 28409, at *7 (M.D. Fla. Apr. 22, 2002) (“Instead, Florida courts

 have applied the concept of standing more loosely than typically found in the federal system.”);

 Reinish v. Clark, 765 So. 2d 197 (Fla. 1st DCA 2000) (“Florida does not adhere to the ‘rigid’

 doctrine of standing used in the federal system.”). Simply put, this case should be remanded to

 state court where Plaintiff can pursue his claims.

                                                                                                                 PAGE | 6 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 7 of 8




        WHEREFORE, Plaintiff Nelly Rojas, respectfully, requests [1] an order remanding this

 case to state court – or, in the alternative – an order directing Defendant Windham Associates,

 Inc., doing business as National Enterprise Systems, to show cause as to the existence of subject-

 matter jurisdiction, as the removing party shoulders the burden of establishing federal subject-

 matter jurisdiction; [2] attorneys’ fees and costs expended as a result of Defendant’s frivolous

 removal of this matter; and [3] for such other relief deemed appropriate under the circumstances.



                          CERTIFICATE OF GOOD FAITH CONFERRAL

        The undersigned attorney, in compliance with S.D. Local Rule 7.1(a)(3), certifies that

 counsel for Plaintiff has conferred with counsel for Defendant on December 30, 2020, via e-mail

 regarding the relief sought herein, and counsel for Defendant has advised that Defendant opposes

 the relief sought herein.

        Dated: January 6, 2021
                                                                           Respectfully Submitted,

                                                                            /s/ Thomas J. Patti              .
                                                                           JIBRAEL S. HINDI, ESQ.
                                                                           Florida Bar No.: 118259
                                                                           E-mail: jibrael@jibraellaw.com
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377
                                                                           E-mail: tom@jibraellaw.com
                                                                           The Law Offices of Jibrael S. Hindi
                                                                           110 SE 6th Street, Suite 1744
                                                                           Fort Lauderdale, Florida 33301
                                                                           Phone: 954-907-1136

                                                                           COUNSEL FOR PLAINTIFF




                                                                                                                 PAGE | 7 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 1:20-cv-25303-KMM Document 5 Entered on FLSD Docket 01/06/2021 Page 8 of 8




                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 6, 2021, the foregoing was electronically

 filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.

                                                                           /s/ Thomas J. Patti                          .
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377




                                                                                                                 PAGE | 8 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
